DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-2 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-2 of U.S. Patent No. 11,240,500. Although the claims at issue are not identical in terms of wording, the scope and novel features of the claims are the
same and directed to the same invention, and the differences are obvious variation and they are not
patentably distinct from each other. For example;
	Independent claim 1 of the instant application is directed to; An image decoding apparatus for decoding a flag indicating whether or not Wavefront Parallel Processing is performed, and decoding a picture based on the WPP, the image decoding apparatus comprising: a prediction parameter decoding circuit configured to determine whether or not a neighboring block is available by using a position of a target coding tree unit including a target block and a position of a neighboring CTU including the neighboring block, and, in a case that the neighboring block is available, derive a prediction parameter of the target block by referring the neighboring block; a prediction image generation circuit configured to generate a prediction image; and an entropy decoding circuit configured to initialize a context adaptive binary arithmetic coding (CABAC) state of the target CTU, decode the target CTU, and store the CABAC state of the target CTU, wherein the prediction parameter decoding circuit, in a case that the neighboring CTU is located immediately above the target CTU, determines that the neighboring block is available based on the flag indicating that the WPP is performed and a x coordinate of the neighboring CTU less than or equal to a x coordinate of the target CTU, the entropy decoding circuit, in a case that the flag indicates that the WPP is performed and the target CTU is located at a beginning position in the CTU row, initializes the CABAC state of the target CTU by using a stored CABAC state of the neighboring CTU immediately above the target CTU and stores the CABAC state of the target CTU. 
	Similarly, patented claim 1, is also directed to the same image decoding apparatus, based on Wavefront Parallel Processing, comprising: a prediction parameter decoding circuit configured to determine whether or not neighboring blocks are available for a target block included in a target CTU and, in a case that the neighboring blocks are available, derive a prediction parameter of the target block by referring the neighboring blocks; a prediction image generation circuit configured to generate a prediction image of the target block; and an entropy decoding circuit configured to initialize a context-adaptive binary arithmetic coding (CABAC) state at a start of a first CTU row including the target CTU and decode the target CTU, wherein the prediction parameter decoding circuit, in a case that the prediction parameter decoding circuit refers the neighboring blocks included in a second CTU row immediately above the first CTU row, derives the prediction parameter of the target block by using neighboring blocks included in a CTU up to a position being, in the second CTU row, located at a same position of the target CTU, and the entropy decoding circuit, in a case that the target CTU is located at a beginning position in the first CTU row, initializes the CABAC state of the target CTU by using a CABAC state of the CTU located at the same position of the target CTU in the second CTU row.
	Independent claim 2 of the instant application is directed to; An image coding apparatus for coding a flag indicating whether or not Wavefront Parallel Processing (WPP) is performed, and coding a picture based on the WPP, the image coding apparatus comprising: a prediction parameter coding circuit configured to determine whether or not a neighboring block is available by using a position of a target coding tree unit including a target block and a position of a neighboring CTU including the neighboring block, and, in a case that the neighboring block is available, derive a prediction parameter of the target block by referring the neighboring block; a prediction image generation circuit configured to generate a prediction image; and an entropy coding circuit configured to initialize a context adaptive binary arithmetic coding (CABAC) state of the target CTU, code the target CTU, and store the CABAC state of the target CTU, wherein the prediction parameter coding circuit, in a case that the neighboring CTU is located immediately above the target CTU, determines that 39the neighboring block is available based on the flag indicating that the WPP is performed and a x coordinate of the neighboring CTU less than or equal to a x coordinate of the target CTU, the entropy coding circuit, in a case that the flag indicates that the WPP is performed and the target CTU is located at a beginning position in the CTU row, initializes the CABAC state of the target CTU by using a stored CABAC state of the neighboring CTU immediately above the target CTU and stores the CABAC state of the target CTU.
	Similarly, patented claim 2 is also directed to the same image coding apparatus for dividing a picture into multiple coding tree unit (CTU) rows and coding each of the multiple CTU rows sequentially from top based on Wavefront Parallel Processing (WPP), the image coding apparatus comprising: a prediction parameter encoding circuit configured to determine whether or not neighboring blocks are available for a target block included in a target CTU and, in a case that the neighboring blocks are available, derive a prediction parameter of the target block by referring the neighboring blocks; a prediction image generation circuit configured to generate a prediction image of the target block; and an entropy encoding circuit configured to initialize a context-adaptive binary arithmetic coding (CABAC) state at a start of a first CTU row including the target CTU and encode the target CTU, wherein the prediction parameter encoding circuit, in a case that the prediction parameter encoding circuit refers the neighboring blocks included in a second CTU row immediately above the first CTU row, derives the prediction parameter of the target block by using neighboring blocks included in a CTU up to a position being, in the second CTU row, located at a same position of the target CTU, and the entropy encoding circuit, in a case that the target CTU is located at a beginning position in the first CTU row, initializes the CABAC state of the target CTU by using a CABAC state of the CTU located at the same position of the target CTU in the second CTU row.
In view of the above, allowing claims 1-2 of the instant application would result in an
unjustified or improper time-wise extension of the "right to exclude" granted by a patent. See In re
Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482